Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
This application, Serial No. 16/806,463 (PGPub: US2020/0200745) was filed 03/02/2020. This application is a DIVISIONAL of Application 15/158,901, filed 05/19/2016 and now Patent 10,620196, which is a CONTINUATION of US 12/971,968 filed 12/17/2010, now abandoned, which claims benefit of U.S. Provisional Patent Application 61/287,637 filed 12/17/2009 
Information Disclosure Statements
The Information Disclosure Statement filed 04/29/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tomizawa et al. (EP 0194156, Pub Date: 09/10/1986, IDS).
Regarding claim 16, Tomizawa teaches throughout the publication a mixture comprising analyte, a population of first particles, and a population of second particles, wherein the mixture comprises analyte in free and bound form, wherein the bound analyte is attached to or coating the first particles (see page 2, line 20 – page 3, line 9; claimed first particles are interpreted as the second particulate carrier of the reference and the claimed second particles are interpreted as the first particulate carrier of the reference). 
Regarding claim 17, Tomizawa teaches the mixture wherein the ratio of the average diameter of second particles to the average diameter of first particles is about 5:1 to about 50:1 (page 4, lines 9-18).
Regarding claim 19, Tomizawa teaches the mixture wherein the second particles comprise an antibody, antigen, polypeptide, polynucleotide, nucleoprotein or aptamer (page 3, line 18 – page 4, line 4). 

Claim(s) 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Frengen (US 5,723,346).
	Regarding claim 16, Frengen teaches throughout the publication a mixture comprising analyte, a population of first particles, and a population of second particles, wherein the mixture comprises analyte in free and bound form, wherein the bound analyte is attached to or coating the first particles (see column 7, lines 5-40).
Regarding claim 17, Frengen teaches the mixture wherein the ratio of the average diameter of second particles to the average diameter of first particles is about 5:1 to about 50:1 (see col. 7, lines 10-20; first particle has a diameter of 0.10 microns and col. 8, lines 53-56 wherein the second particle has a diameter of 6.5 um).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomizawa et al. (EP 0194156, Pub Date: 09/10/1986, IDS), as applied to claim 16 above, and further in view of Frengen (US 5,723,346).
Regarding claims 18 and 20, Tomizawa teaches the mixture as described and further teaches the mixture wherein both the first and second particulate carriers may be polystyrene or other synthetic polymeric substances or inorganic substances. However, the reference fails to specifically teach that the second particles (interpreted as the claimed first particles) are colloidal nanoparticles, nanotubes, hollow nanospheres, or core-shell structures that comprise gold, silver, platinum, copper, or a composite of any of the foregoing metals.
Frengen teaches a sandwich assay comprising mixing a sample containing an analyte with a first population of particles and a second population of particles to form a suspension, wherein the first and second particles are different and capable of forming a multi-particle complex comprising the first particle, second particle and the analyte; removing the multi-particle complexes from the suspension. (see col. 7, lines 5-40). More specifically, Frengen teaches that particles can include colloidal nanoparticles such gold (see col. 7, lines 5-20).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the second particles of Tomizawa (interpreted as the claimed first particles) to incorporate a gold colloidal nanoparticle as taught by Frengen because Tomizawa is generic regarding the particles that can be incorporated in the multi-particle binding assay and one skilled in the art would be motivated to use the appropriate particle type for detection of the desired analyte. 

	
Allowable Subject Matter
Claims 1-15 are allowed.
The references cited above (Tomizawa and Frengen) teach mixtures of multi-particle binding complexes as described above, however the references fail to specifically teach a method for detecting the presence of an analyte in a sample, wherein the analyte in the sample is free analyte, comprising: mixing the sample with a population of first particles and a population of second particles to form a suspension, wherein the first particles comprise the analyte in bound form; and wherein the first particles and second particles are capable of forming multi-particle complexes, removing multi-particle complexes from the suspension, and detecting the presence of free first particles in the suspension after removal of the multi-particle complexes; wherein an increase in the amount of free first particles in the suspension relative to the amount of free first particles present in a negative control suspension is indicative of the presence of the analyte in the sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1641